          Case 1:19-cr-00651-LTS Document 719
                                          720 Filed 06/17/21 Page 1 of 1




June 17, 2021


Honorable Laura T. Swain                                  MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     United States v. Constantinescu, et al., 19-Cr-651 (LTS)
        Adjournment of Scheduled Status Conference for David Georgescu (Defendant #25)

Dear Judge Swain:

On behalf of defendant David Georgescu and with the Government’s consent, we respectfully
move the Court for a 30-day adjournment of the status conference that is currently scheduled for
July 2, 2021 at 12:00 pm.

The Defense has still not received the pole camera video in useable format, as we raised with the
Court at the status conference on May 7, 2021. However, we understand that the Government is
working with the Coordinating Discovery Attorney to solve the accessibility problem. Insofar as
the parties are actively engaged in plea negotiations that, at this time, we believe cannot be
concluded until Mr. Georgescu has been able to review the pole camera video, we respectfully
conclude that an adjournment of the scheduled conference is warranted.

The defense consents to the exclusion of time from speedy trial calculations pursuant to 18
U.S.C. § 3161(h)(7)(A) for the purpose of continued plea negotiations until the next status date
set by the Court.                            The foregoing request for an adjournment is granted. The next pretrial
                                                  conference is hereby scheduled for August 2, 2021 at 12:00pm. The
Respectfully submitted,                           parties shall notify Chambers by email on or before July 19, 2021 as to
/s/                                               whether they request to proceed remotely or in person. The Court finds
Donna R. Newman                                   pursuant to 18 USC section 3161(h)(7)(A) that the ends of justice served
                                                  by an exclusion of the time from today's date through August 2, 2021,
Cc: All counsel of record via ECF
                                                  outweigh the best interests of the public and the defendant in a speedy trial
                                                  for the reasons stated above. Docket entry 719 is resolved.
                                                  SO ORDERED.
                                                  6/17/2021
                                                  /s/ Laura Taylor Swain, Chief USDJ
